            Case 1:21-cv-05455-LTS Document 4 Filed 08/10/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAFAEL A. JONES, SR.,

                                Petitioner,
                                                                     21-CV-5455 (LTS)
                    -against-
                                                              ORDER OF DISMISSAL
MICHELLE HALLETT, et al.,

                                Respondents.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Petitioner was incarcerated in the George R. Vierno Center (GRVC) when he filed this

pro se petition under 28 U.S.C. § 2254. According to the New York City Department of

Correction Inmate Lookup, however, Petitioner was released on June 15, 2021. By order dated

June 28, 2021, the Court directed Petitioner to update his address within 30 days, and informed

him that failure to comply would result in dismissal of the action without prejudice, under Rule

41(b) of the Federal Rules of Civil Procedure, for failure to prosecute. On June 29, 2021, the

Clerk’s Office mailed that order to Petitioner at GRVC, and on July 15, 2021, it was returned as

undeliverable. Petitioner has not updated his address or otherwise communicated with the Court.

Accordingly, the petition is dismissed without prejudice for failure to prosecute. See Fed. R. Civ.

P. 41(b).

        Because Petitioner makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

        The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.
            Case 1:21-cv-05455-LTS Document 4 Filed 08/10/21 Page 2 of 2



         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 10, 2021
           New York, New York
                                                           /s/ Laura Taylor Swain
                                                         LAURA TAYLOR SWAIN
                                                      Chief United States District Judge




                                                 2
